               Case 20-11177-KBO          Doc 718     Filed 09/18/20    Page 1 of 5




                     IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE DISTRICT OF DELAWARE

                      In re:                        Chapter 11

               AKORN, INC., et al.,                 Lead Case No. 20-11177 (KBO)
                                                    Jointly Administered
                    Debtors.
                                                    Honorable Karen B. Owens


                 NOTICE OF APPEAL AND STATEMENT OF ELECTION

Part 1: Identify the appellant(s)

1. Name(s) of appellant(s): 1199SEIU National Benefit Fund, 1199SEIU Greater New York

Benefit Fund, 1199SEIU National Benefit Fund for Home Care Workers, and 1199SEIU

Licensed Practical Nurses Welfare Fund, AFSCME District Council 47 Health and Welfare

Fund, and Sergeants Benevolent Association Health and Welfare Fund.

2. Position of appellant(s) in the adversary proceeding or bankruptcy case that is the subject of

this appeal:

For appeals in an adversary proceeding.               For appeals in a bankruptcy case and not in
☐ Plaintiff                                           an adversary proceeding
☐ Defendant                                           ☐ Debtor
☐ Other                                               ☒ Creditor
                                                      ☐ Trustee
                                                      ☐ Other



Part 2: Identify the subject of this appeal

1. Describe the judgment, order, or decree appealed from: Order Confirming Plan (DI #673).

2. State the date on which the judgment, order, or decree was entered: September 4, 2020.
              Case 20-11177-KBO          Doc 718      Filed 09/18/20    Page 2 of 5




Part 3: Identify the other parties to the appeal

List the names of all parties to the judgment, order, or decree appealed from and the names,

addresses, and telephone numbers of their attorneys (attach additional pages if necessary):

See Attached Schedule A


Part 4: Optional election to have appeal heard by District Court (applicable
only in certain districts)

If a Bankruptcy Appellate Panel is available in this judicial district, the Bankruptcy Appellate
Panel will hear this appeal unless, pursuant to 28 U.S.C. § 158(c)(1), a party elects to have the
appeal heard by the United States District Court. If an appellant filing this notice wishes to have
the appeal heard by the United States District Court, check below. Do not check the box if the
appellant wishes the Bankruptcy Appellate Panel to hear the appeal.


☐ Appellant(s) elect to have the appeal heard by the United States District Court rather than by
the Bankruptcy Appellate Panel.


Part 5: Sign below

Dated: September 18, 2020
       Wilmington, Delaware
                                          By: /s/Leslie B. Spoltore
                                             Leslie B. Spoltore, Esquire (DE Bar No. 3605)
                                             OBERMAYER REBMANN MAXWELL & HIPPEL LLP
                                             123 Justison Street, Suite 100
                                             Wilmington, Delaware 19801
                                             Telephone: (302) 238-6947
                                             Facsimile: (302) 655-1092
                                             Email: leslie.spoltore@obermayer.com

                                              -and-

                                              Edmond M. George, Esquire (pro hac vice)
                                              Michael D. Vagnoni, Esquire (pro hac vice)
                                              Turner N. Falk, Esquire (pro hac vice)
                                              OBERMAYER REBMANN MAXWELL & HIPPEL LLP
                                              Centre Square West


                                                 2
              Case 20-11177-KBO          Doc 718      Filed 09/18/20     Page 3 of 5




                                              1500 Market Street, Suite 3400
                                              Philadelphia, PA 19102
                                              Telephone: (215) 665-3140
                                              Facsimile: (215) 665-3165
                                              Email: Edmond.george@obermayer.com
                                              Counsel to AFSCME District Council 47 Health
                                              and Welfare Fund, 1199SEIU National Benefit
                                              Fund, 1199SEIU Greater New York Benefit Fund,
                                              1199SEIU National Benefit Fund for Home Care
                                              Workers, 1199SEIU Licensed Practical Nurses
                                              Welfare Fund and Sergeants Benevolent
                                              Association Health and Welfare Fund


Fee waiver notice: If appellant is a child support creditor or its representative and appellant has

filed the form specified in § 304(g) of the Bankruptcy Reform Act of 1994, no fee is required.



[Note to inmate filers: If you are an inmate filer in an institution and you seek the timing benefit

of Fed. R. Bankr. P. 8002(c)(1), complete Director’s Form 4170 (Declaration of Inmate Filing)

and file that declaration along with the Notice of Appeal.]




                                                  3
              Case 20-11177-KBO         Doc 718    Filed 09/18/20   Page 4 of 5




                                        SCHEDULE A

JENNER & BLOCK LLP                                 POTTER ANDERSON & CORROON LLP
Catherine L. Steege (admitted pro hac vice)        L. Katherine Good
353 N. Clark Street Chicago, Illinois 60654        Aaron H. Stulman
Telephone: (312) 923-2952                          1313 N. Market Street, 6th Floor
Fax: (312) 840-7352                                Wilmington, Delaware 19801-3700
Email: csteege@jenner.com                          kgood@potteranderson.com
Counsel to the Official Committee of               astulman@potteranderson.com
Unsecured Creditors of Akorn, Inc. et al.          Counsel to Fresenius Kabi AG

KIRKLAND & ELLIS LLP                               PAUL, WEISS, RIFKIND, WHARTON &
KIRKLAND & ELLIS INTERNATIONAL                     GARRISON LLP
LLP                                                Lewis R. Clayton, Esq.
Patrick J. Nash, Jr., P.C. (admitted pro hac       Kelley A. Cornish, Esq.
vice)                                              1285 Avenue of the Americas
300 North LaSalle Street                           New York, New York 10019
Chicago, Illinois 60654                            lclayton@paulweiss.com
Email: patrick.nash@kirkland.com                   kcornish@paulweiss.com
Counsel to the Debtors                             Counsel to Fresenius Kabi AG

T. Patrick Tinker. Esq.                            PAUL, WEISS, RIFKIND, WHARTON &
Assistant United States Trustee (Region 3)         GARRISON LLP
Jane M. Leamy, Esq.                                Claudia R. Tobler, Esq.
OFFICE OF THE UNITED STATES                        2001 K Street, NW
TRUSTEE                                            Washington, DC 20006
844 King Street, Suite 2207                        ctobler@paulweiss.com
Wilmington, Delaware 19801                         Counsel to Fresenius Kabi AG
Thomas.P.Tinker@usdoj.gov
Jane.M.Leamy@usdoj.gov                             NORTON ROSE FULBRIGHT US LLP
United States Trustee                              Michael M. Parker
                                                   111 W. Houston Street, Suite 1800
Florence Bonaccorso-Saenz                          San Antonio, TX 78205-3792
(La. Bar No. 25493)                                michael.parker@nortonrosefulbright.com
Bankruptcy Counsel, Litigation Division            Counsel to Provepharm, Inc.
617 N. Third St., Office 780
Post Office Box 4064                               ASHBY & GEDDES
Zip Code 70821-4064                                William P. Bowden
Baton Rouge, LA 70802                              500 Delaware Avenue, 8th Fl.
Florence.Saenz@la.gov                              Wilmington, DE 19899
Counsel to the Louisiana Department of             wbowden@ashbygeddes.com
Revenue                                            Counsel to Provepharm, Inc.




                                               4
             Case 20-11177-KBO          Doc 718   Filed 09/18/20   Page 5 of 5




FARNAN LLP                                        CUNEO GILBERT & LaDUCA, LLP
Michael J. Farnan                                 Jonathan W. Cuneo, Esquire
Brian E. Farnan                                   Christian Hudson, Esquire
919 North Market Street, 12th Floor               4725 Wisconsin Ave. NW, Suite 200
Wilmington, DE 19801                              Washington, DC 20016
bfarnan@farnanlaw.com                             jonc@cuneolaw.com
mfarnan@farnanlaw.com                             christian@cuneolaw.com
Counsel to Gabelli Funds, LLC                     Counsel to IRP Claimants

ENTWISTLE & CAPPUCCI                              SAUL EWING ARNSTEIN & LEHR LLP
Andrew J. Entwistle (admitted pro hac vice)       Mark Minuti
LLP 401 Congress Ave., Suite 1170                 Lucian B. Murley
Austin, Texas 78701                               1201 N. Market Street, Suite 2300
aentwistle@entwistle-law.com                      P.O. Box 1266
Counsel to Gabelli Funds, LLC                     Wilmington, DE 19899
                                                  mark.minuti@saul.com
ENTWISTLE & CAPPUCCI LLP                          luke.murley@saul.com
Joshua K. Porter (admitted pro hac vice)          Counsel to the Official Committee of
299 Park Avenue, 20th Floor                       Unsecured Creditors of Akorn, Inc. et al.
New York, NY 10171
jporter@entwistle-law.com                         JENNER & BLOCK LLP
Counsel to Gabelli Funds, LLC                     Catherine L. Steege (admitted pro hac vice)
                                                  Landon S. Raiford (admitted pro hac vice)
GELLERT SCALI BUSENKELL &                         William A. Williams (admitted pro hac vice)
BROWN, LLC                                        353 N. Clark Street
Michael Busenkell                                 Chicago, Illinois 60654
1201 North Orange Street, Suite 300               csteege@jenner.com
Wilmington, DE 19801                              lraiford@jenner.com
mbusenkell@gsbblaw.com                            wwilliams@jenner.com
Counsel to Leadiant Biosciences, Inc.             Counsel to the Official Committee of
                                                  Unsecured Creditors of Akorn, Inc. et al.
SEQUOR LAW
Fernando J. Menendez, Esq.                        Dr. Charles P. Ehlen
Florida Bar No.: 18167                            2920 Winnebago Road
1001 Brickell Bay Drive, 9th Floor                Sartell, Minnesota 56377
Miami, FL 33131                                   320-252-0368
fmenendez@sequorlaw.com                           Chaz2920@cloudnet.com
Counsel to Leadiant Biosciences, Inc.

HILLER LAW, LLC
Adam Hiller
1500 North French Street
Wilmington, Delaware
ahiller@adamhillerlaw.com
Counsel to IRP Claimants




                                              5
